      Case 6:21-cv-00016 Document 103-2 Filed on 09/15/21 in TXSD Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   VICTORIA DIVISION


 STATE OF TEXAS; STATE OF
 LOUISIANA,                                        Civ. Action No. 6:21-cv-00016


                Plaintiffs,

 v.

 The UNITED STATES OF AMERICA;
 ALEJANDRO MAYORKAS, Secretary of the
 United States Department of Homeland
 Security, in his official capacity; UNITED
 STATES DEPARTMENT OF HOMELAND
 SECURITY; TROY MILLER, Senior Official
 Performing the Duties of the Commissioner of
 U.S. Customs and Border Protection, in his
 official capacity; U.S. CUSTOMS AND
 BORDER PROTECTION; TAE JOHNSON,
 Acting Director of U.S. Immigration and
 Customs Enforcement, in his official capacity;
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;          TRACY        RENAUD,
 Senior Official Performing the Duties of the
 Director of the U.S. Citizenship and
 Immigration Services, in her official capacity;
 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES,

                Defendants.



                                            ORDER

        Pending before the Court is Plaintiffs’ Opposed Motion for Extra-Record Discovery. After

due consideration, the Court GRANTS the Motion. Therefore, it is hereby ORDERED that extra-

record discovery is allowed in this case.
Case 6:21-cv-00016 Document 103-2 Filed on 09/15/21 in TXSD Page 2 of 2




  It is SO ORDERED.


  Signed this ___ of ________________, 2021.


                                     _____________________________________
                                                DREW B. TIPTON
                                       UNITED STATES DISTRICT JUDGE




                                       2
